PER CURIAM.
We find competent substantial evidence in the record to support the Agency’s order suspending Dr. Scheininger’s license based on charges of violating Sections 458.-331(1)(t) and 458.331(1)(q), Florida Statutes, relating to the failure to practice medicine with that level of care, skill and treatment recognized by a reasonably prudent similar physician as being acceptable under similar circumstances, and the inappropriate prescribing of scheduled controlled substances, respectively.
The record supports the hearing officer’s finding that on two occasions Dr. Schein-inger dispensed phentermine and phendime-trazine, both scheduled controlled substances, to patients under his continuing care for obesity control without first giving them physical examinations as required by the minimum acceptable prevailing commu*388nity medical standard. The hearing officer’s findings support the Board’s conclusion that Dr. Scheininger routinely dispensed said drugs to weight control patients on a continuing basis without appropriate follow-up care contrary to the best interests of the patients. We find no error in the findings and conclusions in the Agency’s final order. AFFIRMED.
BOOTH, LARRY G.- SMITH and SHIVERS, JJ., concur.